Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of Nikki                 Appeal from the 5th District Court of Bowie
 Lanelle Christensen and Dean Christensen,              County, Texas (Tr. Ct. No. 17D0769-005).
 Jr., and In the Interest of W.C., a Child              Opinion delivered by Justice Burgess, Chief
                                                        Justice Morriss and Justice Stevens
 No. 06-18-00070-CV                                     participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED FEBRUARY 6, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk